Citation Nr: 0907972	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  00-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for urinary frequency, 
to include as secondary to diabetes mellitus. 

3.  Entitlement to a disability rating in excess of 50 
percent for major depression. 

4.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus with coronary artery disease 
and erectile dysfunction.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to the Veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee.  In a July 1999 rating decision, the RO 
denied service connection for PTSD.  In a December 2002, the 
RO granted service connection for diabetes mellitus with 
coronary artery disease and erectile dysfunction, and 
assigned a 20 percent disability rating.  In a July 2006 
rating decision, the RO denied service connection for TDIU.  
Subsequently, in an August 2007 rating decision, the RO 
denied service connection for urinary frequency.  Then in 
October 2007, the RO continued the 50 percent disability 
rating for major depression.

The issues of service connection for PTSD and urinary 
frequency, an increased rating for major depression, and a 
claim for TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus has required insulin, a 
restricted diet, and regulation of activities, but has not 
caused episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization once or twice yearly or visits to a 
diabetic care provider twice monthly.


CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent, 
but not more, for diabetes mellitus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
4.115b, 4.119, Diagnostic Codes 7005, 7522, 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist


 The Veteran's claim for a disability rating in excess of 20 
percent for diabetes mellitus with coronary artery disease 
and erectile dysfunction arises from a  disagreement with the 
initial disability rating following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated.  Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  Additional notice is not 
required and any defect in the notice is not prejudicial.  
Id.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims folder.  All identified and 
available treatment records have been secured.  The Veteran 
was given pertinent VA examinations in April 2003, February 
2006 and May 2007.  The duties to notify and assist have been 
met for this claim.

Analysis

The Veteran essentially contends that his diabetes mellitus 
is more disabling than contemplated by the current 20 percent 
disability rating.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the Veteran's 
diabetes mellitus has been assigned a 20 percent disability 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will, 
thus, consider entitlement to "staged ratings" in this case.

The Veteran's diabetes mellitus is rated 20 percent disabling 
under Diagnostic Code  7913.  Diagnostic Code 7913 provides 
for a 20 percent rating where the diabetes mellitus requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Id.  A 60 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.  A 100 percent rating is warranted 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
disability rating.  Noncompensable complications are deemed 
part of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The Veteran was diagnosed with diabetes mellitus in September 
2002.  Since that time, his diabetes mellitus has been 
regulated by insulin and he has been advised to follow a 
restricted diet for control of his diabetes mellitus.  This 
diabetic diet is in accordance with the American Diabetes 
Association guidelines and is restricted to 1800 calories.  
Therefore, he has met two of the three criteria for an 
increased disability rating for diabetes mellitus.

However, the threshold requirement for a 40 percent rating is 
regulation of activities.  See Camacho v. Nicholson, 21 Vet. 
App. 360 (2007).

Evidence addressing the third criterion includes a July 2003 
record from Dr. Motley which noted that the Veteran was 
advised that increased walking and exercise would exacerbate 
his problems related to peripheral vascular disease.  The 
February 2006 VA examination report noted that the Veteran's 
activity was walking one mile a day; he stopped after one 
mile due to leg claudicating.  Additionally, in a July 2006 
treatment record from Dr. Motley noted that the Veteran 
"should not be involved, whether work or recreational 
activity, in any strenuous exercises, exerting himself 
physically for more than 15 minutes at a time based on his 
overall health status . . . also as it relates to his 
diabetes."  The May 2007 VA examination report noted that 
the Veteran indicated that he was advised to walk slowly for 
short periods, not more than 15 minutes, due to peripheral 
vascular disease.  Therefore, the Board finds that there is 
clinical restriction of the Veteran's physical activity as a 
result of diabetes mellitus, and he meets the criteria for a 
40 percent disability rating.

In order to meet a higher disability rating of 60 percent, 
the Veteran must have had episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  The April 2003 VA examination report noted that the 
Veteran was hospitalized once in September for ketoacidosis, 
and that he frequently has hypoglycemic reactions.  It was 
also noted that the Veteran visited a diabetic care provider 
once every three months.  The February 2006 VA examination 
report noted that the  Veteran denied ever having 
ketoacidosis and indicted that he was seen once in 2001 for 
hyperglycemia without problems for the last two years.  He 
indicated no history of hospitalization due to hypoglycemia.  
The May 2007 VA examination report noted that the Veteran 
denied ketoacidosis but indicated having had hypoglycemia 
frequently when he worked.  He also stated that he had not 
been hospitalized for his diabetic ketoacidosis or 
hypoglycemia.  Thus, the evidence does not show that the  
Veteran has experienced either ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.
 
While the Veteran is being granted a 40 percent disability 
rating for his diabetes mellitus as a result of this 
decision, he has not experienced either ketoacidosis or 
hypoglycemic reactions.  The Veteran therefore does not meet 
the criteria for the next higher disability rating of 60 
percent.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board now turns to whether the Veteran is entitled to a 
separate compensable disability rating for either his 
coronary artery disease or erectile dysfunction as 
complications of his diabetes mellitus.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, the general 
rating schedule for arteriosclerotic heart disease (coronary 
artery disease), a 10 percent rating contemplates a workload 
of greater than 7 METs but not greater than 10 METs which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.  A 30 percent rating contemplates a 
workload of greater than 5 METs but not greater than 7 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 
percent rating contemplates more than one episode of acute 
congestive heart failure in the past year, or workload of 
greater than 3 METs but not greater than 5 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent to 50 percent.   Id.  Finally, a 100 percent 
rating contemplates documented coronary artery disease 
(Diagnostic Code 7005) or myocardial infarction (Diagnostic 
Code 7006) resulting in chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005.

The relevant evidence includes the April 2003 VA examination 
report which noted that the  Veteran's exercise tolerance was 
excellent (he was able to walk two miles) and estimation of 
his METS at that present time could be misleading.  A May 
2003 VA treatment report noting essentially normal arterial 
study at rest bilaterally with the exercise study suggesting 
mild arterial disease (pressures dropped into the mild range 
but quickly resumed normal resting pressures).  Also, the 
February 2006 VA examination report noted that there was no 
evidence of or history of heart disease and estimated METS at 
9.  There is no evidence in the record that the Veteran has a 
workload of greater than 7 METs but not greater than 10 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; that he requires continuous medication.  A 
separate rating is, thus, not warranted under Diagnostic Code 
7005. 

Additionally, a deformity of the penis and loss of erectile 
power warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  While the record shows that the  
Veteran has erectile dysfunction, there is no evidence of a 
deformity of the penis to warrant an evaluation under this 
rating criterion. 

The Board further finds that, since the effective date of 
service connection, the  Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted " rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Finally, aside from a one time incident in September 2002, 
the Veteran has not been hospitalized for his disability.  
Additionally, it has been noted that the Veteran had 
difficulty controlling his blood sugar level when working.  
However, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the Veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).


ORDER

An initial disability rating of 40 percent for diabetes 
mellitus, with coronary artery disease and erectile 
dysfunction, is granted, subject to the law and regulations 
governing payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

The Veteran is seeking service connection for PTSD as a 
result of an in-service sexual assault.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

When the Veteran was not engaged in combat, verification of 
his claimed stressors is required.  Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).

The Veteran contends that while in Germany, he went out with 
several men from his company to a cabaret and he was 
apparently drugged and sexually assaulted by one of the men 
(a sergeant major).  He learned that another sergeant major 
whom he respected had set him for up the experience.  The 
Veteran further asserts that afterward the incident, he 
become aggressive and was returned to the States, and also 
went Absent Without Leave (AWOL) for a period of time.  

The Veteran's reported sexual abuse is considered a personal 
assault under VA regulations.  The Court in Patton v. West, 
12 Vet. App. 272 (1999) held that VA manual procedures for 
developing evidence related to PTSD claims based on personal 
assault must be followed and remanded the claim for 
additional notice and development.  The Court noted that, in 
cases where available records do not provide objective or 
supportive evidence of the alleged in- service stressor, it 
may be required that VA develop alternative sources of 
information.  Consistent with the holding in Patton, VA must 
notify the Veteran of the possible alternative sources for 
verifying the claimed in-service stressors due to personal 
assault.

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  Examples of corroborating evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(3).

The Court likened VA's duty to notify a claimant of the 
criteria set forth in 38 C.F.R. § 3.304 (f) (3) to the 
requirements set forth in the VCAA (38 U.S.C.A. § 5103).  
Gallegos v. Peake, No. 05-2920 (December 31, 2008).

Consequently, this claim must be remanded to comply with VA 
development procedures as set out in Patton and Gallegos.  

In an August 2007 rating decision, the RO denied service 
connection for urinary frequency and in October 2007, the RO 
continued the 50 percent disability rating  for major 
depression.  Review of the record shows that notices of 
disagreement were received in November 2007 in which the 
Veteran disagreed with the denial of service connection for 
urinary frequency and the evaluation for major depression. 
The RO has not issued the Veteran a Statement of the Case 
that addresses these issues, therefore a remand is necessary 
to correct this procedural deficiency.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2008), 
Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, with regard to the Veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the Veteran's pending claims, 
as the resolution of the claims might have bearing upon the 
claim for a TDIU rating.  The appropriate remedy where a 
pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the Veteran 
that he may submit alternative forms of 
evidence (evidence other than service 
records) to corroborate her account of the 
alleged in-service assault.  A "special 
PTSD personal-assault" letter and 
questionnaire should be sent to the 
Veteran to assist her in identifying 
potential alternative sources of evidence 
to establish an in-service stressor, as 
set forth in M21-1, part III, 5.14(c).  He 
should be informed that these alternative 
sources could include, but are not limited 
to, private medical records; civilian 
police reports; reports from crisis 
intervention centers; testimonials from 
family members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals. 

The Veteran should also be notified that 
alternatively, evidence of behavioral 
changes following the alleged in-service 
assault may constitute credible supporting 
evidence of the stressor under 38 C.F.R. 
§ 3.304 (f) (3).  The Veteran must then be 
provided additional time to submit such 
evidence after receipt of the personal 
assault letter and, where appropriate, by 
obtaining evidence on the Veteran's 
behalf.

2.  The RO/AMC should issue a Statement of 
the Case  pertaining to the issues of 
service connection for urinary frequency 
and a rating in excess of 50 percent for 
major depression. The Veteran is hereby 
notified that, following the receipt of 
the Statement of the Case concerning this 
issue, a timely substantive appeal must be 
filed if appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review.

3.	The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  Then, the RO/AMC should reajudicate 
the Veteran's claims.  If any actions 
remain adverse to the Veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
allowed an appropriate opportunity for 
response.  Thereafter, the case should be 
returned to the Board, if appropriate.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


